Case 5:19-cr-00394-SVW Document 91 Filed 09/03/20 Page 1 of 39 Page ID #:529

                                                                               1


 1                          UNITED STATES OF AMERICA
                          UNITED STATES DISTRICT COURT
 2                       CENTRAL DISTRICT OF CALIFORNIA
                                WESTERN DIVISION
 3
                                     - - -
 4                       HONORABLE STEPHEN V. WILSON
                    UNITED STATES DISTRICT JUDGE PRESIDING
 5                                   - - -

 6
        UNITED STATES OF AMERICA,         )
 7                                        )
                      PLAINTIFF,          )
 8                                        )
        VS.                               )        CASE NO.:
 9                                        )        CR 19-394-SVW
        ROBERT STAHLNECKER,               )
10                                        )
                      DEFENDANT.          )
11                                        )
       ___________________________________)
12

13

14
                     REPORTER'S TRANSCRIPT OF PROCEEDINGS
15
                            MONDAY, FEBRUARY 3, 2020
16
                             LOS ANGELES, CALIFORNIA
17

18

19

20

21

22
                         LAURA MILLER ELIAS, CSR 10019
23                      FEDERAL OFFICIAL COURT REPORTER
                        350 WEST 1ST STREET, ROOM 4455
24                       LOS ANGELES, CALIFORNIA 90012
                               PH: (213)894-0374
25



                          UNITED STATES DISTRICT COURT
Case 5:19-cr-00394-SVW Document 91 Filed 09/03/20 Page 2 of 39 Page ID #:530

                                                                               2


 1

 2     APPEARANCES OF COUNSEL:

 3
       ON BEHALF OF PLAINTIFF:
 4

 5                UNITED STATES ATTORNEY'S OFFICE

 6                BY: PETER DAHLQUIST

 7                     ROBERT TRISOTTO

 8                ASSISTANT UNITED STATES ATTORNEYS

 9                312 N. SPRING STREET

10                LOS ANGELES, CALIFORNIA 90012

11

12

13     ON BEHALF OF DEFENDANT:

14

15                DAVID REED, ESQ.

16                3699 WILSHIRE BOULEVARD

17                SUITE 850

18                LOS ANGELES, CA 90010

19

20

21

22

23

24

25



                          UNITED STATES DISTRICT COURT
Case 5:19-cr-00394-SVW Document 91 Filed 09/03/20 Page 3 of 39 Page ID #:531

                                                                               3


 1

 2                                     INDEX

 3

 4        PROCEEDINGS                                        PAGE

 5

 6        PRETRIAL CONFERENCE                                  4

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                          UNITED STATES DISTRICT COURT
      Case 5:19-cr-00394-SVW Document 91 Filed 09/03/20 Page 4 of 39 Page ID #:532

                                                                                     4


          1   LOS ANGELES, CALIFORNIA; MONDAY, FEBRUARY 3, 2020; 3:21 P.M.

          2                                   - - -

          3                THE CLERK:    Item No. 10.

          4                Case No. CR 19-394.

03:21PM   5                United States of America versus Robert Stahlnecker.

          6                Counsel, please state your appearances.

          7                MR. DAHLQUIST:   Good afternoon, Your Honor.     Peter

          8   Dahlquist and Robert Trisotto on behalf of the United States.

          9                MR. REED:    And good afternoon, Your Honor.     David

03:21PM10     Reed on behalf of the Mr. Stahlnecker.       They're bringing him

      11      at this time, Your Honor.

      12                   May Mr. Stahlnecker have a seat?       I was thinking

      13      we're gonna have a status hearing.        It's not a sentencing or

      14      anything.

03:22PM15                  THE COURT:    Yes, he can be seated.

      16                   MR. REED:    I appreciate that, Your Honor.

      17                   THE COURT:    This is a pretrial conference with

      18      respect to a jury trial which is set to begin next Tuesday;

      19      is that correct?

03:22PM20                  MR. DAHLQUIST:   Yes, Your Honor.

      21                   THE COURT:    And there are a number of issues to be

      22      addressed.    Let me begin with the arguments regarding one of

      23      the statutes at issue 18 United States Code 115(a)(1)(B), and

      24      there seems to be a dispute regarding whether the government

03:23PM25     in the jury instructions can refer to the statute as the



                                 UNITED STATES DISTRICT COURT
      Case 5:19-cr-00394-SVW Document 91 Filed 09/03/20 Page 5 of 39 Page ID #:533

                                                                                     5


          1   defendant being an employee or an officer.

          2                The section that is incorporated in the previously

          3   mentioned Section 115(a) is 18 United States Code

          4   Section 1114 and that statute does use the term officer or

03:24PM   5   employee in a case where it's obvious that the defendant is

          6   not an officer, it appears that the Court should use the term

          7   employee in the jury instruction.

          8                What argument do you make to the contrary,

          9   Mr. Reed?

03:24PM10                  MR. REED:    Your Honor --

      11                   THE COURT:    Why don't you stand at the lectern

      12      because --

      13                   MR. REED:    I will, Your Honor.

      14                   THE COURT:    -- a lot of these questions are for

      15      you.

      16                   MR. REED:    Yes, Your Honor.

      17                   One of our concerns, and the first minor concern is

      18      that when this case was indicted, the first superseding

      19      indictment has the language that the defendant is charged,

03:25PM20     defendant is charged with threatening government employees.

      21      That's technically not what he's charged with.        He's charged

      22      with threatening government officials.       If you read the

      23      language of the statute, it's right there.

      24                   Now, granted, the statute does incorporate by

03:25PM25     reference a list of people who are covered under 115 and



                                 UNITED STATES DISTRICT COURT
      Case 5:19-cr-00394-SVW Document 91 Filed 09/03/20 Page 6 of 39 Page ID #:534

                                                                                      6


          1   that's through 1114 as the Court said, but the defendant is

          2   technically charged with threatening government officials.

          3   So the first issue that I was going to raise with the Court

          4   is that it's my experience in trying cases before the court

03:25PM   5   that the court doesn't usually send the indictment back to

          6   the jury for them to inspect.     Is that still the Court's

          7   practice?

          8               THE COURT:    Generally, it is because the jury is to

          9   be guided by the jury instructions not the indictment.            And

03:26PM10     so if that's a concern, it will be alleviated by the fact

      11      that the indictment won't go back.      I mean, the elements have

      12      to be proven, each element, and whether he was, well, let me

      13      look at that again.      Just one moment.

      14                  Maybe I need some clarification from the government

03:27PM15     first before I continue with your questions.        In addressing

      16      Section 115 which necessarily involves addressing 1114, are

      17      all the alleged victims interns or do they have different

      18      positions in the governmental offices.

      19                  MR. TRISOTTO:    Your Honor, the victims, there is

03:28PM20     one intern and the other four are staff members.        But I would

      21      just clarify although, her title was an intern paid, she was

      22      a paid government employee during that time period.         She

      23      signed and filled out official forms to that effect so she in

      24      our position is she is a federal employee.

03:28PM25                 THE COURT:    So you would not have to get to the



                                UNITED STATES DISTRICT COURT
      Case 5:19-cr-00394-SVW Document 91 Filed 09/03/20 Page 7 of 39 Page ID #:535

                                                                                     7


          1   assist question.

          2                MR. TRISOTTO:   That's our position, Your Honor,

          3   correct.

          4                THE COURT:   Well, I mean, it's your position

03:28PM   5   because you say the evidence will support that she signed

          6   documents which made her an employee.

          7                MR. TRISOTTO:   Correct Your Honor.

          8                THE COURT:   In other words, she was paid?

          9                MR. TRISOTTO:   That's correct.

03:28PM10                  THE COURT:   And there was withholding?

      11                   MR. TRISOTTO:   To our understanding, correct.

      12      Your Honor, I haven't -- I haven't spoken with her directly

      13      about whether there was withholding.

      14                   THE COURT:   The trial is next week.    You need to

03:29PM15     talk to your witness.

      16                   MR. TRISOTTO:   We do understand she was a paid

      17      intern for the entire period she was there.

      18                   THE COURT:   And what did the other employees do?

      19      Were these legislative offices?      Congressional offices?      One

03:29PM20     was a sheriff.    What type of offices were they?

      21                   MR. TRISOTTO:   So they were all staff members for a

      22      combination of congressman, congresswomen and senators.

      23                   THE COURT:   I saw the mention of a sheriff there

      24      somewhere.    Did I misread that?

03:29PM25                  MR. TRISOTTO:   Your Honor, there were police



                                 UNITED STATES DISTRICT COURT
      Case 5:19-cr-00394-SVW Document 91 Filed 09/03/20 Page 8 of 39 Page ID #:536

                                                                                     8


          1   involved in the --

          2               THE COURT:   Oh, no.   You know, something, my error.

          3   I was reading quickly and what I thought was sheriff was

          4   actually the name of a senator Sharon Brown.        My mistake.    So

03:30PM   5   they're all senatorial offices, congressional offices.

          6               MR. TRISOTTO:   Well, Your Honor, they're staff

          7   members who worked for Congressional representative.

          8               THE COURT:   And were they located locally or in

          9   Washington?

03:30PM10                 MR. TRISOTTO:   It was a combination.     So you have,

      11      uh, some were in Washington, DC in those offices.         There were

      12      others, there's one in Tennessee office, in the

      13      local Tennessee office, and there is one in California as

      14      well.

03:30PM15                 THE COURT:   But all the phone calls were made from

      16      California.

      17                  MR. TRISOTTO:   That's correct, Your Honor.

      18                  THE COURT:   And it appears to me not that it

      19      necessarily precludes the form of indictment that the

03:30PM20     statutes are overlapping to some extent.       They all seem to

      21      convey a similar way of charging the same set facts; correct?

      22                  MR. TRISOTTO:   That's correct, Your Honor.

      23                  THE COURT:   In other words, the set of fact you're

      24      going to rely on, will in your view fit the three different

03:31PM25     statutes.



                                UNITED STATES DISTRICT COURT
      Case 5:19-cr-00394-SVW Document 91 Filed 09/03/20 Page 9 of 39 Page ID #:537

                                                                                     9


          1               MR. TRISOTTO:   That's correct, Your Honor.

          2               THE COURT:   Any reason why you decided to do it

          3   that way?

          4               MR. TRISOTTO:   With respect to, uh, just to make

03:31PM   5   sure I understand your question, Your Honor, that's with

          6   respect to including the language federal employee?

          7               THE COURT:   Yes.

          8               MR. TRISOTTO:   Your Honor, I think it's a clarity

          9   issue and to avoid confusion with the jury.        I mean by

03:31PM10     putting that language directly into the indictment, it avoids

      11      the potential juror confusion and it's consistent with the

      12      language of the statute which incorporates by reference

      13      Section 1114.

      14                  THE COURT:   But, I mean, I'm not suggesting that

03:32PM15     there will be confusion, but if anything, it seems more

      16      confusing because looking at the threat by interstate

      17      commerce charge, 18 United States Code 875 C, it simply says

      18      the transmitting of a telephonic communication containing a

      19      threat to injure a person transmitted with the purpose of

03:32PM20     using the threat or knowledge that it would be viewed as a

      21      threat.   That seems perfectly plain.      Section 115, while it

      22      may very well fit the facts here, is more convoluted.

      23                  Does one statute have a different penalty?

      24                  MR. TRISOTTO:   Yes, Your Honor, they do.

03:32PM25                 THE COURT:   Well, what penalties?     What is the



                                UNITED STATES DISTRICT COURT
     Case 5:19-cr-00394-SVW Document 91 Filed 09/03/20 Page 10 of 39 Page ID #:538

                                                                                 10


          1   difference in penalties?

          2             MR. TRISOTTO:    Your Honor, my colleague would be

          3   able to answer those questions for you.

          4             THE COURT:    All right.

03:33PM   5             MR. DAHLQUIST:    Your Honor, the statutory maximum

          6   penalty for a violation of 18 U.S.C. Section 115 is ten years

          7   if it's an assault, if it's a threat to murder.        Then the

          8   maximum is six years if it's a threat to assault.

          9             THE COURT:    And what about Section 875 C or

03:33PM10     223(a)(1)(C)?

      11                MR. DAHLQUIST:    The maximum for 221, I believe, is

      12      two years and I'm not a hundred percent.       And I don't know

      13      what the statutory maximum is for 875 C.       For a point of

      14      clarification is one of the calls which is charged as Count 1

03:33PM15     occurred in California and so there was not a viable charge

      16      under 875 C for that particular victim.

      17                THE COURT:    I see because that wasn't interstate.

      18                MR. DAHLQUIST:    That's correct, Your Honor.       So

      19      that conduct is not charged as a violation of 875 C or of the

03:33PM20     223.

      21                THE COURT:    I understand.

      22                And the defendant, I'll get back to Mr. Reed in a

      23      minute, but while I have you, I want to address another

      24      question concerning the defense argument that a threat, in

03:34PM25     order to constitute a threat has to have an identifiable



                               UNITED STATES DISTRICT COURT
     Case 5:19-cr-00394-SVW Document 91 Filed 09/03/20 Page 11 of 39 Page ID #:539

                                                                                 11


          1   victim.   And that seems to be one of the arguments that since

          2   the defendant didn't know the identity of the person that he

          3   was allegedly threatening, it can't constitute a threat.

          4               Mr. Reed, are you arguing that as a matter of law

03:34PM   5   or as an argument to the jury?     Because if it's an argument

          6   to the jury, I think it's very permissible.       In other words,

          7   to say to the jury in your evaluation whether it could have

          8   been a threat or not, if he didn't know who he was speaking

          9   to, that could be a factor among others in deciding whether

03:35PM10     or not it was a genuine threat.     But as a matter of law, what

      11      support do you have for your argument?

      12                  MR. REED:   Your Honor, as a matter of law, that's

      13      our argument and cases, in other words, if the Court hears

      14      that -- I'm not gonna -- we're not gonna find out until the

03:35PM15     trial occurs whether or not the actual interns, and these are

      16      just on the 115 counts, if the actual interns gave the

      17      defendant their actual names.     That's why I didn't make a

      18      motion to dismiss based on lack of jurisdiction.

      19                  I don't know what the evidence is going to be, but

03:35PM20     I suspect it will be that they did not give him their full

      21      names.    If they did not give him their full names, we're

      22      going to be arguing a Rule 29 that as a matter of law, the

      23      defendant can't be convicted of the 115 counts because it's

      24      our position that the cases indicate that for a 115

03:36PM25     violation, you have to have an identifiable threat, an



                                UNITED STATES DISTRICT COURT
     Case 5:19-cr-00394-SVW Document 91 Filed 09/03/20 Page 12 of 39 Page ID #:540

                                                                                   12


          1   identifiable person as a target of your threat.

          2                THE COURT:    In other words, I'm just trying to

          3   better understand your argument.      I'm not challenging your

          4   argument.    Are you saying that you have to have a state of

03:36PM   5   mind requirement that allows the jury to know that you were

          6   threatening someone who was definitionally covered by 115?

          7                MR. REED:    Correct, in order to be a true threat

          8   under 115, you have to have an identifiable victim.        You

          9   can't call, for example --

03:36PM10                  THE COURT:    I understand.   But is there a case that

      11      specifically supports that?

      12                   MR. REED:    The Court can look at the Supreme Court

      13      Elonis case, that's the most important case and that is cited

      14      in, I believe, my instructions.      I should have that at hand

03:37PM15     somewhere.

      16                   THE COURT:    Government must be aware of that case,

      17      are you?

      18                   MR. TRISOTTO:    Your Honor, I'm familiar with the

      19      case.   I don't believe it's cited in defendant papers.          I

03:37PM20     believe that case really addresses the, um, it gets into

      21      whether an objective standard is sufficient to prove

      22      whether --

      23                   THE COURT:    I want that issue briefed by Thursday.

      24      In other words, I want this argument briefed.       It seems like

03:38PM25     the defendant is arguing that the case supports the



                                 UNITED STATES DISTRICT COURT
     Case 5:19-cr-00394-SVW Document 91 Filed 09/03/20 Page 13 of 39 Page ID #:541

                                                                                 13


          1   proposition that if the defendant didn't know who he was

          2   speaking to, it doesn't allow a conviction even if the other

          3   elements of Section 115 are met.

          4              And, I guess, it could be argued that if you call a

03:38PM   5   congressional office, I don't know if you can presume that

          6   the person who answers the phone is an employee.        It depends

          7   upon perhaps testimony, if that's a prerequisite, how the

          8   alleged victim identified themselves.

          9              MR. TRISOTTO:   And, Your Honor, I'd be happy to

03:38PM10     brief that for you, but may I respond?

      11                 THE COURT:   Yes.

      12                 MR. TRISOTTO:   So the first thing I would like to

      13      say is that the definition of a threat is very clear.         It was

      14      defined in Virginia versus Black by the United States Supreme

03:39PM15     Court and nowhere in that definition does it include this

      16      requirement that defense counsel is arguing for.        And I think

      17      that's confirmed not only by that case which defines a

      18      threat, but by the fact that all these proposed instructions

      19      that both the model instructions, such as the modern federal

03:39PM20     jury instructions --

      21                 THE COURT:   You're right on that.     I have checked

      22      those.   That is true, but I would still like it briefed.        You

      23      may be correct, but I want it briefed.

      24                 MR. TRISOTTO:   And the only thing I'd add,

03:39PM25     Your Honor, I haven't found a case directly on point and I



                               UNITED STATES DISTRICT COURT
     Case 5:19-cr-00394-SVW Document 91 Filed 09/03/20 Page 14 of 39 Page ID #:542

                                                                                   14


          1   have searched.   I did find one case, it's United States

          2   versus Chase and that's a 9th Circuit case where the court

          3   addresses a threat, a conviction under Section 115.

          4              And the threat was made with respect to -- the

03:39PM   5   statement made was if the FBI are coming to my house, people

          6   are gonna die.   And it's generally addressed to the term

          7   people.   There's no identifiable target and the 9th Circuit

          8   upheld that conviction.

          9              THE COURT:    Okay, save your bullets.     I want to

03:40PM10     read it and the issues that Mr. Reed raises are not

      11      applicable to 875 it wouldn't seem.

      12                 And what about 223 A 47 United States Code?        What

      13      are you making some argument, Mr. Reed, about the statute

      14      itself, the language abuse, threaten or harass?

03:40PM15                MR. REED:    Yes, Your Honor.

      16                 THE COURT:    Well, what is your argument there?

      17                 MR. REED:    I'll get to that in a second, but 875

      18      it's our position there has to be an identifiable person.

      19                 THE COURT:    Same argument?

03:41PM20                MR. REED:    The same argument.

      21                 Moving on to 223 --

      22                 THE COURT:    And would you be relying on the same

      23      Supreme Court case.

      24                 MR. REED:    Yes, Your Honor.

03:41PM25                With respect to the 223 arguments, our contention



                               UNITED STATES DISTRICT COURT
     Case 5:19-cr-00394-SVW Document 91 Filed 09/03/20 Page 15 of 39 Page ID #:543

                                                                                 15


          1   is there needs to be a specific intent in order for a person

          2   to be convicted of that.     The government disagrees.     There

          3   are several predicate things that the person does when they

          4   call up and --

03:41PM   5             THE COURT:    Let me just stop you for a moment.

          6   When you say specific intent, you're contrasting that with a

          7   general crime.    In other words, specific intent generally

          8   means that the wrongdoer has to not only know that they're

          9   doing an act, but they're knowing that the act violated the

03:42PM10     law.

      11                MR. REED:    No.

      12                THE COURT:    What are you arguing?

      13                MR. REED:    Specific intent that I'm about is when

      14      they're making the telephone calls, it's with an intent to

03:42PM15     invoke negative reaction in the victims that they're calling

      16      and that is the Tobin case.

      17                THE COURT:    So you're saying that just saying

      18      abuse, threaten or harass would not enable the jury to make

      19      that finding?

03:42PM20               MR. REED:    They can make the finding if they also

      21      find with respect to each of those predicates.        And by the

      22      way, Your Honor, they need only find -- be unanimous on one

      23      of the predicates.    They don't have to be unanimous on all of

      24      the predicates.    But they in order to convict on any of the

03:42PM25     predicates, the Tobin case says that 223 requires a specific



                                UNITED STATES DISTRICT COURT
     Case 5:19-cr-00394-SVW Document 91 Filed 09/03/20 Page 16 of 39 Page ID #:544

                                                                                  16


          1   purpose to cause an emotional upset in the person at the

          2   telephone number called.

          3               THE COURT:    I see.   So you're saying that that

          4   statute requires a certain kind of abuse or a threat that

03:43PM   5   causes emotional upset?

          6               MR. REED:    Right.

          7               THE COURT:    How does the government respond?

          8               MR. TRISOTTO:    The First Circuit case that defense

          9   counsel's referring to is addressing a different subsection

03:43PM10     of Section 223.     That subsection is A(1)(D).    And in A(1)(D),

      11      the language, the specific intent that's required there is an

      12      intent to harass.    The statute at issue here is a different

      13      subsection.

      14                  THE COURT:    But it uses the word harass.

03:43PM15                 MR. TRISOTTO:    Correct, Your Honor, but in addition

      16      the statute says intent to harass, abuse or threaten.         And

      17      our objection and what we've been consulting with defense

      18      counsel about is it's not necessarily to using the definition

      19      he proposes with respect the term harass, it's that by

      20      limiting us to that, he's eliminating the words abuse and

      21      threaten.

      22                  Those have different definitions that require

      23      different things.    So if we can, for instance, prove that

      24      there was an intent to threaten which is a completely

      25      different definition as established by, you know, like we



                                UNITED STATES DISTRICT COURT
     Case 5:19-cr-00394-SVW Document 91 Filed 09/03/20 Page 17 of 39 Page ID #:545

                                                                                 17


       1    were talking about before with respect to Virginia versus

       2    Black, that is another basis by which we can find a

       3    conviction for the defendant or the jury could find a

       4    conviction for the defendant.

       5                But by limiting it to an intent to provoke adverse

       6    reactions under the Tobin case, you're confining it to the

       7    term harass.    And so the government would like to the extent

       8    the defense counsel would like a definition, include

       9    definitions for abuse and threaten as well.

      10                THE COURT:    Say that last part again.

      11                MR. TRISOTTO:    To include additional definitions.

      12    To instruct the jury that they can find guilt for an intent

      13    to harass with the definition defense proposes, but there's

      14    other ways as well.      They could also find it through an

03:44PM15   intent to abuse and that term should be defined, and then

      16    there should also be a definition for intent to threaten.

      17                THE COURT:    Understood.

      18                You also make a motion to bar the defendant from

      19    self-serving prior statements.       Is there any indication

03:45PM20   that's what the intent is or is that just a cautionary

      21    motion?

      22                MR. DAHLQUIST:    I guess, in a sense it is a

      23    cautionary motion, but also --

      24                THE COURT:    Isn't that generally a rule in all

03:45PM25   criminal cases, I mean, self-serving statements by



                               UNITED STATES DISTRICT COURT
     Case 5:19-cr-00394-SVW Document 91 Filed 09/03/20 Page 18 of 39 Page ID #:546

                                                                                   18


       1    defendants, even if they're part of a document that otherwise

       2    is admissible are hearsay?

       3                MR. DAHLQUIST:    Yes, Your Honor.     The only reason

       4    that we thought to highlight it is because this case does

       5    involve a lot of statements that the defendant made and that

       6    the caller takers said in response.

       7                THE COURT:    That raises another point.      If there is

       8    an evidentiary basis for admitting some statements he made,

       9    you're saying that these statements would be elicited by

      10    counsel in counsel's -- defense counsel's examination of the

      11    witness.    Is that the concern?

      12                MR. DAHLQUIST:    Only to the extent they're

      13    basically self-serving statements that aren't part of the

      14    context.

03:47PM15               THE COURT:    But in order to evaluate whether

      16    something is a genuine is threat or not, could the argument

      17    be made that context is important?        And are you saying or

      18    arguing that in order to create the context, the defendant

      19    has to testify?

03:47PM20               MR. DAHLQUIST:    No, Your Honor.

      21                THE COURT:    Then what are you saying?

      22                In other words, if the cross-examiner, Mr. Reed

      23    asked a witness, I'm making this up because it's extreme, but

      24    just in an effort to make the point, after he said I'm going

03:47PM25   to threaten you, and then he said, I'm only kidding.           Don't



                               UNITED STATES DISTRICT COURT
     Case 5:19-cr-00394-SVW Document 91 Filed 09/03/20 Page 19 of 39 Page ID #:547

                                                                                 19


          1   me take seriously.    I use those terms maybe too easily.

          2   Would that be relevant to his state of mind?

          3             MR. DAHLQUIST:    Yes, Your Honor.

          4             THE COURT:    Can Mr. Reed introduce that?

03:48PM   5             MR. DAHLQUIST:    Yes, Your Honor.

          6             THE COURT:    Is that --

          7             MR. REED:    I think what the Court is concerned

          8   about the government's trial memorandum in which they're

          9   seeking to prevent Mr. Stahlnecker from testifying about the

03:48PM10     experiences that he's had fighting the Veteran's

      11      Administration, they want to prevent that type of testimony.

      12                THE COURT:    Well, are you intending to introduce

      13      that?

      14                MR. REED:    That's why he needs to testify to that

03:48PM15     because that's the reason he's making --

      16                THE COURT:    I mean why is that relevant?      It's how

      17      his statements it was perceived or how a reasonable juror

      18      would perceive that statement that either satisfies or

      19      doesn't satisfy the element of the crime.       I mean, people

03:49PM20     commit crimes for reasons they think are good.

      21                MR. REED:    In the old days before the Elonis case,

      22      we used to have these threat cases, a lot of them were

      23      presidential threat cases the Court will recall.        And all the

      24      government had to prove was whether or not that threat was --

03:49PM25     would a reasonable person believe that was a threat



                               UNITED STATES DISTRICT COURT
     Case 5:19-cr-00394-SVW Document 91 Filed 09/03/20 Page 20 of 39 Page ID #:548

                                                                                 20


          1   objectively by looking at it after it's made.

          2               But after the Elonis case, the Supreme Court

          3   indicated that the government now has to prove a specific

          4   intent of the defendant.     He has to have a specific intent to

03:49PM   5   issue a true threat.     I say against an identifiable person,

          6   they say no, but there has to be an intent.       And in order for

          7   him to have intended threaten people, you have to look at the

          8   entire context of the evidence in the case.

          9               And the evidence in the case is going to be why

03:50PM10     he's making these telephone calls.      He's not making them just

      11      to have fun and to harass and abuse people.       He's seeking

      12      help from the Veteran's Administration or help from

      13      congressmen and senators to help him change the law.

      14                  THE COURT:    But isn't the purpose of the statute to

03:50PM15     protect victims, the people who are on the other end of this?

      16      They don't know about this man's history or what his

      17      motivation is.   They can only assess whether the threat

      18      appeared real to them and ultimately, whether the jury

      19      believes that a reasonable person would perceive the threat

03:51PM20     that way.

      21                  You're saying that even if the government satisfies

      22      those elements, there's still a defense in that the defendant

      23      could say my motivation was not to hurt anybody.        My

      24      motivation was to speak out about my injustice.

03:51PM25                 MR. REED:    Right, and to get help, somebody help



                                UNITED STATES DISTRICT COURT
     Case 5:19-cr-00394-SVW Document 91 Filed 09/03/20 Page 21 of 39 Page ID #:549

                                                                                 21


          1   me.

          2               THE COURT:   All right.   Let me get the government's

          3   response.

          4               MR. DAHLQUIST:   Yes, Your Honor.    Our response is

03:51PM   5   basically the concern that the Court raised is that the

          6   statements -- it's not really a defense to say I had a good

          7   reason for making these calls.

          8               THE COURT:   But Mr. Reed, and I'm not conversant

          9   with it at this moment, but I will be, this case that dealt

03:51PM10     with threats on presidents and the Supreme Court changed the

      11      landscape from just looking at the victim to looking at the

      12      specific intent of the speaker, is that so?

      13                  MR. DAHLQUIST:   Yes, Your Honor, the specific

      14      intent of the speaker is relevant.

03:52PM15                 THE COURT:   Well, then if it's relevant, then

      16      you're saying that even under that requirement, the defendant

      17      should not be allowed to tell the jury I wasn't trying to

      18      threaten anybody.   I was just speaking out because I was

      19      frustrated.

03:52PM20                 MR. DAHLQUIST:   Well, I think that is fair, Your

      21      Honor.   What we don't --

      22                  THE COURT:   What is fair?

      23                  MR. DAHLQUIST:   That he can say I was speaking out

      24      because I was frustrated.

03:52PM25                 THE COURT:   So he can talk about this VA background



                                UNITED STATES DISTRICT COURT
     Case 5:19-cr-00394-SVW Document 91 Filed 09/03/20 Page 22 of 39 Page ID #:550

                                                                                 22


          1   to some extent, not line and verse.        I mean, he can't get

          2   into, you know, every complaint he made and every experience

          3   he had where he felt the VA or some other entity didn't

          4   respond appropriately, but you're agreeing that some of it is

03:53PM   5   relevant.

          6               MR. DAHLQUIST:   Yes, Your Honor.

          7               THE COURT:    All right.

          8               MR. DAHLQUIST:   Your Honor, may I just follow-up

          9   just quickly?

03:53PM10                 THE COURT:    Yes.

      11                  MR. DAHLQUIST:   The gripe goes back, I think all

      12      the way to 1998.    You know, it's a long history from 1998

      13      basically to the present, the defendant has engaged in maybe

      14      not the way he would describe it as a battle with the VA.

03:53PM15     And so what we don't want to have is this, you know, get into

      16      all of this history.     And so I think what would be fair is

      17      limiting it to the issues and things he raised in the call.

      18                  THE COURT:    How do you respond?

      19                  MR. REED:    No, Your Honor.    Here's a frustrated

03:53PM20     person.   He's been fighting to get health care.       He's like a

      21      boiler building up a pressure seeking help from the

      22      government.     The VA is not helping him.    He's turning to

      23      these congress people to help him.      The jury is entitled to

      24      see the history.

03:54PM25                 And I don't intend to be long, Your Honor.       I'm



                                 UNITED STATES DISTRICT COURT
     Case 5:19-cr-00394-SVW Document 91 Filed 09/03/20 Page 23 of 39 Page ID #:551

                                                                                 23


          1   gonna put him on direct for about an hour to talk about

          2   generally how he was in the Marines, how he had an injury,

          3   how it wasn't addressed.    Some of the things he went through

          4   to fight the VA, and then we're gonna try to bring it up to

03:54PM   5   the present to show why he was making these telephone calls

          6   and he wasn't doing it for fun because he enjoyed it, but I

          7   need to get that evidence in so that the jury can have

          8   context.

          9              THE COURT:   How then does the prior conviction

03:54PM10     relate to that?   In other words, he was convicted in the past

      11      of 875 or 223 which one was it?

      12                 MR. DAHLQUIST:   No, he was actually convicted in

      13      federal court of a misdemeanor impeding a federal employee.

      14                 THE COURT:   That was the only conviction?

03:54PM15                MR. DAHLQUIST:   Well, actually, he's got a few

      16      convictions.   That was the one conviction in our District.

      17      He also has the harassment conviction out of San Bernardino

      18      county.

      19                 THE COURT:   Was that a telephone call?

03:55PM20                MR. DAHLQUIST:   Yes, Your Honor.

      21                 THE COURT:   And what statute was used in that one?

      22                 MR. DAHLQUIST:   In the San Bernardino county --

      23                 THE COURT:   Oh, a state case?

      24                 MR. DAHLQUIST:   Your Honor, there was a 2016 state

03:55PM25     case and then there was also a -- well, most recently it was



                                UNITED STATES DISTRICT COURT
     Case 5:19-cr-00394-SVW Document 91 Filed 09/03/20 Page 24 of 39 Page ID #:552

                                                                                 24


          1   a 2017 conviction of a CFR, basically, a regulation that

          2   prohibits people from impeding government employee.

          3             THE COURT:    Was that telephone calls?

          4             MR. DAHLQUIST:    Yes, that was telephone calls.

03:55PM   5             THE COURT:    Was that a felony conviction?

          6             MR. DAHLQUIST:    No, Your Honor, it was misdemeanor,

          7   but that conviction was overturned on appeal based on a

          8   jurisdictional argument.

          9             THE COURT:    Was that in this District?

03:55PM10               MR. DAHLQUIST:    Yes, Your Honor.     And basically

      11      that was telephone calls, but the jurisdictional theory was

      12      that he could be convicted under that statute for in-person

      13      basically interfering with the government employee and so the

      14      District Court reviewed that misdemeanor conviction

03:55PM15     overturned that conviction.

      16                But then backing up, Your Honor, he had a 2016

      17      conviction out of San Bernardino county for harassing calls

      18      to the VA, and then he also has a 2014 conviction in the

      19      Central District -- no, 2015 conviction in the Central

03:56PM20     District of California for the same conduct for harassing

      21      calls to the VA.

      22                THE COURT:    And those are felonies?

      23                MR. DAHLQUIST:    All misdemeanors, Your Honors.

      24                THE COURT:    Misdemeanors.    Even though they're

03:56PM25     within the 10-year framework, you're not intending to use



                                 UNITED STATES DISTRICT COURT
     Case 5:19-cr-00394-SVW Document 91 Filed 09/03/20 Page 25 of 39 Page ID #:553

                                                                                 25


          1   those.

          2             MR. DAHLQUIST:    Not for our case-in-chief and for

          3   the purposes --

          4             THE COURT:    But, I mean, you intend to

03:56PM   5   cross-examine him with those misdemeanor convictions?

          6             MR. DAHLQUIST:    Yes, Your Honor.

          7             THE COURT:    On what basis?

          8             MR. DAHLQUIST:    Well, there's really two bases.

          9   First, if he is going to testify as to his intent, these

03:56PM10     convictions, this history, you know, if he's going to get

      11      into the history, his history is relevant to show that he

      12      intended to do the things that he was convicted of already

      13      doing.

      14                THE COURT:    But isn't that just using another

03:57PM15     conviction for a wrongful purpose?      In other words, you're

      16      trying to support the knowledge requirement or specific

      17      intent requirement with these misdemeanor convictions.

      18                MR. DAHLQUIST:    So it's not for an impermissible

      19      purpose because we're using it to prove intent, knowledge and

03:57PM20     lack of mistake.

      21                THE COURT:    Intent and knowledge of what?

      22                MR. DAHLQUIST:    Well, intent to harass because he

      23      knows that this conduct is harassment because he's been found

      24      guilty.

03:57PM25               THE COURT:    But how does that deal with the



                                 UNITED STATES DISTRICT COURT
     Case 5:19-cr-00394-SVW Document 91 Filed 09/03/20 Page 26 of 39 Page ID #:554

                                                                                 26


          1   argument that we just addressed?     That is even if the

          2   defendant knows or reasonably should know that what he's

          3   saying will effect the listener in a way that threatens or

          4   intimidates or harasses the listener, he's still not guilty

03:58PM   5   of this crime because he didn't have the specific intent to

          6   do that?

          7              MR. DAHLQUIST:    Yeah, and I think the government's

          8   response is that this evidence shows he has the specific

          9   intent to do it because --

03:58PM10                THE COURT:    But I mean how does it address his

      11      argument that he's been abused by VA, and this was just

      12      lashing out and not a genuine threat?

      13                 MR. DAHLQUIST:    Well, it shows -- it shows that he

      14      knew this lashing out is criminal, that it is harassment,

03:58PM15     that it is abusive.

      16                 THE COURT:    But that was a different statute.

      17                 MR. DAHLQUIST:    But they're still implicating the

      18      same type of element.    So, for example, if it's impeding or

      19      obstructing or the other statute is making terroristic

03:58PM20     threats with the intent to terrorize, then it puts him on --

      21                 THE COURT:    How do you respond, Mr. Reed?

      22                 MR. REED:    Your Honor, they're trying to prove

      23      simply the old adage because he did it then, he did it this

      24      time.   We believe it's impermissible, that's it's not similar

03:59PM25     404 B, that it's a misdemeanor-type violation.



                               UNITED STATES DISTRICT COURT
     Case 5:19-cr-00394-SVW Document 91 Filed 09/03/20 Page 27 of 39 Page ID #:555

                                                                                 27


          1             THE COURT:    I want that issue briefed also in the

          2   same pleading.   And I want the government to -- I want both

          3   sides to brief that by Thursday.

          4             MR. DAHLQUIST:    Your Honor?

04:00PM   5             THE COURT:    One moment.    Okay.

          6             MR. DAHLQUIST:    Your Honor, while we're on this

          7   same topic of basically the scope of cross-examination, there

          8   are other things that I would like to ask the defendant about

          9   that are not criminal convictions, but that would fall under

04:00PM10     other wrongful conduct.

      11                THE COURT:    Put those in your pleading.

      12                MR. DAHLQUIST:    Very well, Your Honor.

      13                THE COURT:    Give Mr. Reed -- the problem is if

      14      you. . . I'll give you till, well, what other things do you

04:00PM15     want to do?   Surface those now so Mr. Reed can anticipate

      16      them and address them in his pleadings.

      17                MR. DAHLQUIST:    Yes, Your Honor, and for the

      18      Court's awareness, these are things that I put in letters

      19      that were 404 B notice and whatnot so it shouldn't be new

04:01PM20     information to Mr. Reed.    But I would also like to question

      21      about other calls that occurred during this period, during

      22      this general period.

      23                THE COURT:    I was getting to that.     You say

      24      something about wanting to use summaries of 10,000 to 15,000

04:01PM25     phone calls made to government agencies from November 2018 to



                               UNITED STATES DISTRICT COURT
     Case 5:19-cr-00394-SVW Document 91 Filed 09/03/20 Page 28 of 39 Page ID #:556

                                                                                 28


          1   November 2019.   And you have some summary of that pursuant to

          2   Section 1006 of the Evidence Code.      What is that about?

          3               MR. DAHLQUIST:   Your Honor, so the government

          4   subpoenaed toll records for the phone numbers that were used

04:01PM   5   by Mr. Stahlnecker and conducting a review of the results,

          6   identified among the numbers dialed over -- in an 11-month

          7   span or 10-month span over 10,000 calls to government

          8   entities.

          9               THE COURT:    Well, what's the relevance of that?

04:02PM10                 MR. DAHLQUIST:   The volume of calls is relevant to

      11      intent.

      12                  THE COURT:    How does Mr. Reed respond?

      13                  MR. REED:    That's 403, Your Honor, and we don't

      14      know what the calls were about.     It just shows the

04:02PM15     defendant's frustration.

      16                  THE COURT:    I'm inclined to sustain an objection to

      17      that.

      18                  MR. DAHLQUIST:   Your Honor, may I make one more

      19      point?

04:02PM20                 THE COURT:    Yes.

      21                  MR. DAHLQUIST:   As far as the call logs, the call

      22      logs also show that with the vast majority of calls, the

      23      caller dialed star 67 before dialing the number which I think

      24      shows over the course of 10,000 calls that it was deliberate

04:03PM25     and not a lack of mistake to conceal his identity across the



                                UNITED STATES DISTRICT COURT
     Case 5:19-cr-00394-SVW Document 91 Filed 09/03/20 Page 29 of 39 Page ID #:557

                                                                                 29


          1   spectrum of calls.

          2             THE COURT:     I mean, why is his identity important?

          3   You think that shows the threat is more relevant?

          4             MR. DAHLQUIST:    Yes.

04:03PM   5             THE COURT:     How would the listener know that?

          6             MR. DAHLQUIST:    So two things.     One, Your Honor, is

          7   when a caller dials star 67, it shows up on their phone as

          8   blocked number.   And so if you're a government agency and

          9   your caller identification device typically picks up a

04:03PM10     caller's phone number and name, this would be unusual.

      11                THE COURT:     Well, did the witnesses say they picked

      12      it up?

      13                MR. DAHLQUIST:    I'm sorry, Your Honor?

      14                THE COURT:     Do the witnesses say that, the alleged

04:03PM15     victims, do they -- will they testify that when they picked

      16      up the call, they observed that?

      17                MR. DAHLQUIST:    They will testify to what they

      18      observed on the call identification feature.

      19                THE COURT:     The 67 feature or something.

04:03PM20               MR. DAHLQUIST:    It said some words to them that

      21      indicated that it may have been a blocked number.        Something

      22      with internal routing.

      23                THE COURT:     They will not say they identified it

      24      with this person, will they?

04:04PM25               MR. DAHLQUIST:    For the most not based on the phone



                                UNITED STATES DISTRICT COURT
     Case 5:19-cr-00394-SVW Document 91 Filed 09/03/20 Page 30 of 39 Page ID #:558

                                                                                 30


          1   numbers.     Some of the callers were familiar with the callers

          2   based on the number of calls.

          3                THE COURT:    I mean, some of the witnesses will say

          4   they recognized his voice?

04:04PM   5                MR. DAHLQUIST:   That's correct, Your Honor.

          6                And, Your Honor, one more point about the volume of

          7   calls.     I think it's important to provide the context and

          8   also to provide context to some of the witness's testimony.

          9   So, for example, one of the witnesses will testify that --

04:04PM10     and in fact there's a recording of defendant saying hey, you

      11      know, throughout this entire month, you know, you've been

      12      harassing me.     This is what the defendant says to the call

      13      recipient during the entire month of September and so the

      14      call logs showing number of calls in September --

04:05PM15                  THE COURT:    Say that again.   The defendant said

      16      something to the listener about the listener harassing the

      17      defendant?

      18                   MR. DAHLQUIST:   That's correct, Your Honor, and he

      19      talks about the call history, you know, that basically

04:05PM20     references prior calls during the prior month.

      21                   THE COURT:    I mean, Mr. Reed, I'm not in your

      22      shoes, I'm just trying to appropriately make in liminae

      23      rulings.

      24                   MR. REED:    There are some problems.

04:05PM25                  THE COURT:    You know sometimes you ought to think



                                 UNITED STATES DISTRICT COURT
     Case 5:19-cr-00394-SVW Document 91 Filed 09/03/20 Page 31 of 39 Page ID #:559

                                                                                 31


          1   twice about these things.    In other words, why wouldn't it be

          2   helpful to you as part of your approach to have the jury hear

          3   that he made 10 to 15,000 calls?     Doesn't that fit into your

          4   defense that he's just lashing out and never meant any of

04:06PM   5   these things?

          6              MR. REED:    It can be taken two ways, Your Honor.

          7   500 calls, yes.   10,000 calls the jury's gonna have a

          8   problem.   They're gonna be prejudiced by that massive number.

          9              THE COURT:    That's an appropriate argument you're

04:06PM10     making.

      11                 MR. REED:    The second thing is, Your Honor, that

      12      the government's trying to I think infer that when

      13      Mr. Stahlnecker pressed 67 before he made a telephone call,

      14      he did that in order to block his number so that he couldn't

04:06PM15     be identified, but it didn't happen that way.

      16                 What happened was the federal government, the

      17      officers, the investigators who were working on this case

      18      identified Mr. Stahlnecker a long time ago as a person who

      19      makes these repeated calls for help and they arranged with

04:07PM20     Verizon, the actual company, to place blocks on his telephone

      21      numbers so that he couldn't call under the Washington area

      22      code.

      23                 THE COURT:    When did the internal investigators

      24      realize these calls were coming from defendant?

04:07PM25                MR. REED:    They've known about Mr. Stahlnecker for



                                UNITED STATES DISTRICT COURT
     Case 5:19-cr-00394-SVW Document 91 Filed 09/03/20 Page 32 of 39 Page ID #:560

                                                                                 32


          1   several years, Your Honor.

          2                THE COURT:    I mean, was that made known to other

          3   people in the congressional or senate offices?

          4                MR. REED:    I think the congressional people were

04:07PM   5   the ones who contacted them and said to the agents they need

          6   to do something.

          7                THE COURT:    Was that made known to the staffers?

          8                In other words, if the staffers were told for

          9   instance that there's this person who makes these calls and

04:07PM10     he's been making these kind of calls forever, don't be that

      11      concerned.

      12                   MR. REED:    No, no, Your Honor.

      13                   THE COURT:    There's nothing like that?

      14                   MR. REED:    Nothing like that because when they

04:08PM15     receive these telephone calls, it say doesn't say block 77.

      16      This is Mr. Stahlnecker who's making the call.        A lot of

      17      people use 67 in order to call in.

      18                   THE COURT:    I'm not familiar with that.   This is a

      19      way to block calls is that it?

04:08PM20                  MR. REED:    It's a way for the person to -- who is

      21      calling somebody to call somebody without them know what your

      22      telephone number is, what the phone number is you're calling

      23      from if you hit star 67.

      24                   So what the government did was they saw that

04:08PM25     Mr. Stahlnecker was making all these telephone calls and they



                                 UNITED STATES DISTRICT COURT
     Case 5:19-cr-00394-SVW Document 91 Filed 09/03/20 Page 33 of 39 Page ID #:561

                                                                                  33


          1   asked Verizon to make sure his calls are blocked or prevented

          2   from being called to Washington unless he has to dial 67

          3   first.   So they were the ones who compelled him to place the

          4   67 before the telephone numbers on the 202 area codes at

04:09PM   5   least.

          6              We don't want to get into a collateral issue in

          7   front of the jury and have Mr. Stahlnecker testify to that

          8   nor do we want to at least in my opinion have Mr. Stahlnecker

          9   talk about many of the 10,000 calls that he made.        I'm sure

04:09PM10     the government wants to introduce 10,000 against him.         I'd

      11      like to streamline the direct examination and get right to

      12      the actual calls that are the subject of this case not 10,000

      13      calls.

      14                 THE COURT:    All right.   I've covered most of the

04:10PM15     issues I wanted to address.      I'll have another pretrial

      16      conference on Monday after I have reviewed your pleadings.

      17      That further pretrial conference will be at 1:30.

      18                 MR. DAHLQUIST:   Very well, Your Honor.

      19                 MR. REED:    Your Honor, there are just a couple

04:10PM20     other minor issues I wanted to raise with the Court.         We

      21      might as well bring them up now.

      22                 THE COURT:    Okay.

      23                 MR. REED:    And that is the government intends to

      24      introduce evidence with respect to the 115 counts with

04:10PM25     respect to Congressman Speir that when Mr. Stahlnecker called



                               UNITED STATES DISTRICT COURT
     Case 5:19-cr-00394-SVW Document 91 Filed 09/03/20 Page 34 of 39 Page ID #:562

                                                                                   34


          1   in and spoke to the intern, that the intern then turned to

          2   her bosses and told the bosses what she had heard over the

          3   telephone.    And in response to that, the bosses took

          4   precautions to prevent a frontal assault at the front

04:11PM   5   location of the offices from some person that might come with

          6   a gun and attack the office and made arrangements for the

          7   employees to go just in and out from the back door.

          8                THE COURT:    There are two parts to what you're

          9   addressing.    One is the excited utterance exception or

04:11PM10     related state of mind of exception and the instructions that

      11      the official gave afterwards.      I would agree that what the

      12      official may have said by way of further precautions is not

      13      relevant because that goes to official state of mind.

      14                   But if there is evidence that at the time the

04:12PM15     listener in this case, this intern in ^Congresswoman Spire's

      16      office establishes that within earshot of someone she made

      17      her excited utterance or present state explanation depending

      18      upon how it's presented, it could meet the hearsay exception.

      19                   MR. REED:    Very well, Your Honor.

04:12PM20                  The other thing I wanted to raise with the Court is

      21      that the Court has known me for many years and I don't like

      22      to use foul language in the court.      This is the kind of case

      23      I think where both sides are gonna be required to

      24      cross-examine or use foul swear words.

04:13PM25                  THE COURT:    I'm sufficiently modern, you know.    I



                                 UNITED STATES DISTRICT COURT
     Case 5:19-cr-00394-SVW Document 91 Filed 09/03/20 Page 35 of 39 Page ID #:563

                                                                                  35


          1   think all the gloves are off after watching the halftime show

          2   at the Super Bowl yesterday.

          3                MR. REED:    So the Court would permit me to use C

          4   word, the four letter C word whose first two letters are C

04:13PM   5   and U?

          6                THE COURT:    If it was used, it was used.   I mean,

          7   you know, we're jurists.      We're not priestly.

          8                MR. REED:    And the last thing I wanted to bring up

          9   with the Court is sometimes the government rests well before

04:13PM10     a recess.     And I was hoping the Court would allow me to

      11      simply at that point in time just indicate before I start my

      12      case that the defense would like to make a motion over the

      13      recess as code language for a Rule 29 so that I don't

      14      interrupt the flow.

04:14PM15                  THE COURT:    Yes, you can.   I'll tell you that you

      16      can say I want to make a motion.      Jury has no idea about

      17      that.    I'll say we can hear it later and you will know that

      18      by doing that, you preserve your record, and then we can hear

      19      your motion outside the presence of the jury.

04:14PM20                  MR. REED:    Thank you, Your Honor.

      21                   MR. DAHLQUIST:   Your Honor, may I be heard on the

      22      reactions of the supervisor to basically the report of the

      23      threat.

      24                   THE COURT:    Well, I mean, I have to wait to hear

04:14PM25     it.     What is the supervisor going to say?



                                 UNITED STATES DISTRICT COURT
     Case 5:19-cr-00394-SVW Document 91 Filed 09/03/20 Page 36 of 39 Page ID #:564

                                                                                   36


          1                MR. DAHLQUIST:   Well, the supervisor is gonna say

          2   that based on report made to him, he took precautions.         For

          3   example, they turned off the lights in the front office, they

          4   instructed staff to use the back door.

04:14PM   5                THE COURT:   Was the report made to the supervisor,

          6   the particular supervisor, at the time the listener heard the

          7   message?

          8                MR. DAHLQUIST:   In close proximity, Your Honor.

          9                THE COURT:   What does that mean?

04:15PM10                  MR. DAHLQUIST:   It means the call came in at 4:06

      11      is when she hung up and she walked right into office with her

      12      notes in her hand and said hey, this is what just happened.

      13                   THE COURT:   And how much after?    How many minutes?

      14                   MR. DAHLQUIST:   I suspect it's gonna be immediately

04:15PM15     that she hung up and she walked into the supervisor's office.

      16                   THE COURT:   And she wrote down what happened?

      17                   MR. DAHLQUIST:   She took notes about the words that

      18      were stated, and then she transcribed the notes into an

      19      email.     She no longer has the original notes.

04:15PM20                  THE COURT:   Just one moment.

      21                   MR. DAHLQUIST:   Yes, Your Honor.

      22                   THE COURT:   The way you're describing it, it would

      23      seem that it might not pass the test of an excited utterance,

      24      but it might survive then existing mental or emotional

04:16PM25     reaction.     How would you argue that point, Mr. Reed?



                                 UNITED STATES DISTRICT COURT
     Case 5:19-cr-00394-SVW Document 91 Filed 09/03/20 Page 37 of 39 Page ID #:565

                                                                                 37


          1                MR. REED:    Your Honor, my understanding of the way

          2   it occurred was the intern after hearing the telephone call

          3   was making notes of what the call was.      There was no tape

          4   recorder for example.      And then making notes of what the

04:16PM   5   actual words were, she took these words on a piece of paper

          6   to the supervisor.       At that point the supervisor took

          7   precautions.    And it doesn't seem to me to be an excited

          8   utterance where the intern is screaming that she's in fear.

          9                THE COURT:    It doesn't appear to me on what was

04:17PM10     said to be an excited utterance, but how would argue the

      11      alternative ground that it does satisfy the present mental

      12      state, that existing mental or emotional state?        In other

      13      words, something less than excited utterance, but close in

      14      proximity.

04:17PM15                  MR. REED:    The present mental state is something

      16      that's relevant as to the victim.      What was her present

      17      mental state.    That's going to be the issue.     I don't think

      18      the issue is the present mental state of the boss who took

      19      precautions to go close the door and turn out the lights.

04:18PM20                  THE COURT:    It would be, I mean the fact that she

      21      wrote this down and went to her boss, what if he says when

      22      she came to my office, she was in tears or frazzled or

      23      whatever, I haven't heard that foundation.       Is that something

      24      that he will say?

04:18PM25                  MR. DAHLQUIST:    He will describe her demeanor and



                                 UNITED STATES DISTRICT COURT
     Case 5:19-cr-00394-SVW Document 91 Filed 09/03/20 Page 38 of 39 Page ID #:566

                                                                                 38


          1   he will describe her as being upset.      And based on his

          2   working relationship with her, that she presented as being

          3   flustered or anxious.

          4             THE COURT:     What will she say?    What will the

04:19PM   5   actual alleged victim say?

          6             MR. DAHLQUIST:     I think she will say that she's

          7   generally a person that is very composed and so she wasn't

          8   frantic or crying, but that this definitely had an impact on

          9   her and that she was still impacted when she was speaking to

04:19PM10     her supervisor.   And her supervisor, you know, after we lay

      11      foundation of how long they worked together and like

      12      observing this employee's demeanor over years that he

      13      recognized that her demeanor --

      14                THE COURT:     Put that in your pleading, too.

04:19PM15               MR. DAHLQUIST:     Very well, Your Honor.

      16                THE COURT:     All right.   Then we'll see you again

      17      Monday 1:30.

      18                MR. DAHLQUIST:     Your Honor, one more thing.      As far

      19      as the reaction of the supervisor, may I be heard on that,

04:19PM20     just the relevance of that?

      21                THE COURT:     Put that in your pleading.

      22                MR. DAHLQUIST:     Very well, Your Honor.

      23                MR. REED:     Thank you, Your Honor.

      24                (Proceedings were concluded at 4:19 p.m.)

      25



                                UNITED STATES DISTRICT COURT
Case 5:19-cr-00394-SVW Document 91 Filed 09/03/20 Page 39 of 39 Page ID #:567

                                                                            39


 1

 2                           CERTIFICATE OF REPORTER

 3

 4     COUNTY OF LOS ANGELES         )

 5                                   )   SS.

 6     STATE OF CALIFORNIA           )

 7

 8     I, LAURA ELIAS, OFFICIAL REPORTER, IN AND FOR THE UNITED

 9     STATES DISTRICT COURT FOR THE CENTRAL DISTRICT OF CALIFORNIA,

10     DO HEREBY CERTIFY THAT I REPORTED, STENOGRAPHICALLY, THE

11     FOREGOING PROCEEDINGS AT THE TIME AND PLACE HEREINBEFORE SET

12     FORTH; THAT THE SAME WAS THEREAFTER REDUCED TO TYPEWRITTEN

13     FORM BY MEANS OF COMPUTER-AIDED TRANSCRIPTION; AND I DO

14     FURTHER CERTIFY THAT THIS IS A TRUE AND CORRECT TRANSCRIPTION

15     OF MY STENOGRAPHIC NOTES.

16

17

18     DATE:   SEPTEMBER 3, 2020_______

19

20          /s/   LAURA MILLER ELIAS

21     LAURA MILLER ELIAS, CSR 10019

22     FEDERAL OFFICIAL COURT REPORTER

23

24

25



                          UNITED STATES DISTRICT COURT
